NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10454

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00578-JSW-1

 v.
                                                MEMORANDUM*
DAVID CONERLY, AKA David Clayton
Conerly,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      David Conerly appeals from the district court’s judgment and challenges the

108-month sentence imposed following his guilty-plea conviction for being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Conerly contends that the district court erred by applying a four-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for using or possessing a firearm in

connection with another felony offense. We review the district court’s

interpretation of the Guidelines de novo, its factual findings for clear error, and the

court’s application of the Guidelines to the facts for abuse of discretion. See

United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

        The district court’s finding that Conerly possessed cocaine base with the

intent to sell was not “illogical, implausible, or without support in inferences that

may be drawn from the facts in the record.” United States v. Hinkson, 585 F.3d

1247, 1263 (9th Cir. 2009) (en banc). The totality of the evidence in the record

supports the district court’s finding that Conerly’s possession of the firearm

potentially emboldened his efforts to sell crack cocaine, see United States v.

Polanco, 93 F.3d 555, 567 (9th Cir. 1996), and the court did not abuse its

discretion by applying the section 2K2.1(b)(6)(B) enhancement, see Gasca-Ruiz,

852 F.3d at 1170.

      AFFIRMED.




                                           2                                      18-10454